Citation Nr: 0208244	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  00-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound to 
the left leg, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for shortening of the 
left leg as secondary to the service-connected left leg 
gunshot wound. 

3.  Entitlement to service connection for lumbar spondylosis 
as secondary to the service-connected left leg gunshot wound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to 
October 1953.
 
This matter comes to the Board of Veterans Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On an April 2000 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the veteran indicated that he wanted to have a BVA 
hearing at a local VA office before a Member, or Members, of 
the Board.  In June 2000, he indicated that he also wished to 
have a local hearing before a Waco RO Decision Review 
Officer.  

The veteran testified at an RO hearing held in October 2000.  
Thereafter, in August 2001, he submitted a statement in which 
he indicated that he did not need to go to Washington for his 
hearing because he was unable to travel that distance.  He 
stated that he could handle it locally at Waco.   

The veteran's initial request for a hearing before a Member 
of the Board coupled with this August 2001 statement 
indicating that he does not desire to go to Washington but 
instead could have the hearing through Waco, constitutes a 
request for a hearing held by videoconference.

The Board notes that the veteran has not been scheduled for a 
video hearing.  In addition, review of the claims folder 
reveals that he has never indicated that he no longer wanted 
to have this hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7105, 7107 (West 
1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) 
(to be codified at 38 C.F.R. § 19.9, 19.31, 20.903 and 
20.1304).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should schedule the veteran 
for a video hearing at the RO before a 
Member of the Board.  Notice should be 
sent to the appellant and his service 
representative, a copy of which should be 
associated with the claims file.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


